Citation Nr: 1608125	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected lumbar strain (low back disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded for additional development in April 2014.  As noted in that Board decision, the Veteran did not appear at the March 2013 hearing before the Board and as good cause has not been presented for his failure to appear, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of service connection for a left shoulder disorder, a left foot disorder, a neck disorder, hypertension, an acquired psychiatric disorder secondary to a service-connected back disorder, and entitlement to a total disability based on individual unemployability (TDIU) were referred in the April 2014 Board decision.  While a September 2014 letter from the Appeals Management Center indicates that these claims were referred to the RO, they have not yet been adjudicated.  The Board does not have jurisdiction over them, and they are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Additionally, during his June 2014 spine examination, the Veteran indicated that his right hand and wrist were injured due to his back disability.  To the extent the Veteran wishes to file a claim for service connection for any conditions not identified on the cover page of this decision, he should file a claim for such with the RO.


FINDING OF FACT

For the entire appeal period, the Veteran's low back disability was manifested by forward flexion of the spine greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain, and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher initial rating for his low back disability stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and three VA examination reports.

The Board notes that the actions requested in the April 2014 remand have been undertaken.  A VA examination was conducted in June 2014 and updated VA treatment records were obtained.  Additionally, by letter dated in April 2014 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his low back disability and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran is seeking an increased initial rating for his low back disability, currently evaluated as 10 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

The Veteran's low back disability is rated under Diagnostic Code 5237, which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has sought treatment for low back pain on various occasions during the time period under review.  VA treatment records indicate that he typically reported pain that was rated as 7/10 and at least partially relieved by ibuprofen.  In June 2011 he reported pain that was relieved by sitting and relaxing.  Thereafter, in October 2011 the Veteran reported experiencing sharp pain without numbness or tingling.  More recently, in November 2013 he reported worsening pain over the preceding two months that was not relieved with ibuprofen.  The Veteran also reported worsening numbness in his right leg that was occurring more frequently and making walking difficult.  At that time he denied any worsening weakness or difficulty urinating. 

The Veteran was first afforded a VA spine examination in connection with the instant claim in August 2007.  He described nightly pain, pain that was worse when not in motion, and pain that radiated to his mid back.  He reported numbness in his legs and weakness in his right leg.  At that time the Veteran denied incontinence and erectile dysfunction.  However, he did note the inability to lift heavy objects, stand or sit for more than 15-20 minutes, and noted that he had missed up to three months of work in the preceding year due to back pain.  Regarding flares, he reported that the pain was worse when transitioning from bending to standing and that the flare lasted for ten minutes.  Upon physical examination, the examiner noted that the Veteran had a normal gait and that there was no tenderness to palpation of the spine or spasms palpated.  The examiner noted full strength in the lower extremities, negative straight leg raise tests, and no atrophy in the limbs.  Range of motion (ROM) testing revealed flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, and left and right lateral rotation to 80 degrees.  As full bilateral rotation is only 30 degrees on each side, it appears that the lateral rotation ranges provided by the 2007 examiner were incorrect.  However, even when excluding the lateral rotation ROM, the Veteran's ROM for forward flexion, extension, and bilateral flexion was 170 degrees, with objective evidence of pain  noted in most movements.  Repetitive motion testing ROM was not provided, but the examiner did note that the Veteran's back had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  Deep tendon reflexes (DTRs) were normal in the ankles and revealed some hypoactivity in the knees.  X-ray testing showed no acute changes in the Veteran's spine.

The Veteran was afforded a second VA examination in June 2009 at which time he reported stiffness and numbness in his spine and daily pain of 7/10 severity that sometimes radiated down his legs.  The Veteran indicated that ibuprofen relieved his pain and that he was able to function during the pain with medication.  He denied loss of bladder or bowel control or any incapacitation due to his low back disability.  On examination, the Veteran was noted to have a normal gait and did not require any assistive devices for ambulation.  There was evidence of radiating pain on movement and tenderness to the low back.  Muscle spasm and ankylosis of the spine were absent and straight leg raises were negative.  Motor and sensory function of the lower extremities was within normal limits as were the Veteran's lower extremity DTRs.  There was no sign of intervertebral disc syndrome (IVDS).  ROM testing revealed flexion to 86 degrees with painful motion at the endpoint, extension to 26 with painful motion at the endpoint, and bilateral rotation and flexion to 30 degrees, with no objective evidence of painful motion, for a combined range of motion of 232 degrees.  There was no additional loss of motion on repeat and the examiner opined that the joint function was additionally limited by pain after repetitive use, but that it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  X-ray testing revealed degenerative arthritis and joint space narrowing.

In his October 2009 substantive appeal the Veteran reported that his back pain necessitated reducing his work load, and that he could not bend or stand due to pain.  He also reported that walking caused sharp pain that resulted in an antalgic gait.

In accordance with the April 2014 Board remand, a third examination was conducted in June 2014.  At that time the Veteran reported difficulty sleeping due to back pain, decreased sensation in his right thigh upon waking, and pain that radiated to his buttock and mid-back.  He avoided lifting heavy objects at his work as a mechanic.  Hot showers, walking, and ibuprofen helped to relieve the Veteran's symptoms.  The Veteran described incidents of "locking" upon standing and indicated that his right wrist was frequently sore from pushing himself into a standing position.  He denied muscle spasms and the use of any devices to assist in ambulation, but reported occasional use of a Velcro back brace.  The Veteran reported flares of shocking pain, but the examiner indicated that it was not possible without resort to mere speculation to estimate any loss of ROM or loss of function during flares.  ROM testing revealed flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and bilateral rotation to 25 degrees; painful motion was noted at all endpoints, for a combined ROM of 185.  There was no additional loss of ROM on repeat testing, but less movement than normal and pain did contribute to functional loss.  There was no evidence of tenderness to palpation, muscle spasm, guarding, atrophy, ankylosis, or IVDS.  The Veteran had full lower extremity strength, normal DTRs in his knees, and some evidence of hypoactivity in the ankles.  Sensory testing revealed normal left sided sensitivity to touch and decreased right lower extremity sensitivity.  Straight leg raises were negative and the examiner found that there were no signs or symptoms of radiculopathy or nerve root involvement.  

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted at any point during the time period under review.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, stiffness, weakness, decreased motion, locking, tingling, and numbness, as well as his descriptions of severely painful flare-ups that cause difficulty when bending forward or sitting for prolonged periods.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering functional loss and his subjective complaints, forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted.  The Board notes that, at worst, the Veteran's flexion has been limited to 70 degrees and his combined range of motion has been limited to 170 degrees (as calculated without bilateral rotation ROM during the 2007 examination), with no additional limitation of motion after repetition.  Moreover, as there is no objective evidence of ankylosis of the spine at any time during the claim period, a higher evaluation is not warranted on that basis.  The Board acknowledges that an antalgic gait was reported by the Veteran, and that a 20 percent rating is warranted if muscle spasm or guarding severe enough to result in an abnormal gait is present.  However, the Board finds that the objective medical evidence of record, which consistently documents no muscle spasms and a normal gait, is against increasing the Veteran's disability rating to 20 percent based on the Veteran's subjective reports of an abnormal gait.

The Board has also considered whether a separate rating is warranted for an associated neurological disorder, and acknowledges that the Veteran reported back pain that radiated to his legs.  However, the General Rating Formula specifically contemplates radiating pain.  More importantly, however, a neurological examination conducted during the 2014 VA examination did not reveal any abnormalities and no such abnormalities were objectively found at that time.  In short, as the evidence of record does not reflect any objective findings of a distinct neurological disability that has been determined to be associated with the Veteran's low back condition, there is no basis for a separate rating for a neurological disability, including radiculopathy.

As a final matter, the Board notes that the Veteran has not been diagnosed with IVDS.  In any event, there is no medical evidence showing that during the course of the claim, the Veteran has suffered from incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least two weeks and the 2009 and 2014 examiners specifically noted that the Veteran did not suffer from IVDS.  Accordingly, the provisions of Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes are not for application.  38 C.F.R. § 4.71a.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's low back disability, and the claim is denied.

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's low back disability.  The Court has set out a three-part test,  based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Regarding the Veteran's low back disability, the General Rating Formula for Diseases and Injuries of the Spine reasonably describes his disability level and symptomatology, and provides for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe his low back disability picture.  

In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

However, to the extent that the Veteran has argued the rating criteria are inadequate to address his back symptomatology, the Board notes that the evidence of record does not include indicia of an exceptional or unusual disability picture, including hospitalization for his service-connected low back disability, or marked interference with employment due to those disabilities.  Accordingly, there is no basis for referral of the claims for extraschedular consideration.

The Board is cognizant of the Court's decision of Johnson  v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran's sole service-connected condition is the low back disability discussed above.  Accordingly, no further action pursuant to Johnson v. McDonald is necessary.

As a final matter, at no time during the course of the appeal has the Veteran alleged that he is unemployable as a result of his low back disability, nor does the evidence indicate such.  In fact, the Veteran was noted to be employed throughout the appeal in various positions and as recently as the June 2014 VA examination.  Moreover, VA examiners have not opined that the Veteran is unable to work due to his low back disability.  Accordingly, a claim for a TDIU due to his low back has not been raised by the record, and no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57 (1990).





ORDER

An evaluation in excess of 10 percent for lumbar strain is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


